Title: To Benjamin Franklin from Isaac Norris, 4 November 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend BF
            Fairhill, Novr. 4th. 1761
          
          I sent by Captain Hervey bound to Hollyhead and by Wm. Fisher to Bristol Originals and Duplicates of Mine of the 30th Septr. and of the 19th of Octobr Last which inclosed First and Second Bills of Exchange for £97 10s. 8d. Sterling. I now remit the Third Bill drawn by JL and JS. on G. Bailey and A. Drummond Physicians in Bristol for the aforesaid Sum of £97 10s. 8d. Sterling. I have now likewise inclosd a First Bill of Exchange drawn by the Trustees of the L. Office on your self No. 121 for £100. Sterling which please to carry to the Credit of My Account it needs no indsorsing but to prevent Accidents I have Transcribed the Above Order on the Bill. Pray take the Trouble of investing this with the Ballance of my Mony in your Hands in the Stocks in addition to what I have already there. I leave it to your own Judgment, but refer to mine of the 19th. of Octobr last if that Letter has come to Hand, In which I prefer the Lodging all my Mony in the Same Fund, unless you See Cause to seperate it. There are Several Vessels going nearly at the Same Time so that I shall close this with Design to let it lay with My Brother for the First Opportunity. I am your Affectionate Friend
          
            I N
            BF arrived at Philada. Novr. 1: 1762.
          
         
          Endorsed: By Captn Bradford This did not go by Bradford who left his Bag—but soon after
          First Bill £100.0—BF received This Acknowledged in his of Feb. 13. 1762
        